995 F.2d 1063
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carl H. MAGGARD, xbn-yv-lylg Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services,Defendant-Appellee.
No. 93-1525.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 21, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Big Stone Gap.  Cynthia D. Kinser, Magistrate Judge.  (CA-92-28)
Carl H. Maggard, Appellant Pro Se.
Richard Albert Lloret, John Rrancis Corcoran, Office of the United States Attorney, Roanoke, Virginia;  Charlotte Jefferson Hardnett, United States Department of Health and Human Services, Philadelphia, Pennsylvania;  George Davidson, UNITED STATES Department of Health and Human Services, Baltimore, Maryland, for Appellee.
W.D.Va.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Carl H. Maggard appeals from the magistrate judge's order dismissing his request for review of the Secretary's decision to deny his request for social security disability benefits.*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Maggard v. Shalala, No. CA-92-28 (W.D. Va.  Feb. 24, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c) (1988)